Case 1:21-cr-20087-CMA Document 56 Entered on FLSD Docket 08/16/2021 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 21-CR-20087-ALTONAGA

  UNITED STATES OF AMERICA,

         Plaintiff,
  v.

  DIANALIS MOLINA NODA

        Defendant.
  ________________________________/

                 MOTION DIRECTING JURORS DURING VOIR DIRE
              AND WITNESSES WHILE TESTIFYING TO REMOVE MASKS 1

         The defendant, Dianelis Molina Noda, by and through undersigned counsel,

  respectfully submits this motion requesting the Court direct prospective jurors to

  remove their masks during voir dire and witnesses to do the same while testifying.

  This is necessary to preserve Ms. Molina Noda’s Sixth Amendment rights to an

  impartial jury and confrontation.


    I.   Masked jurors during voir dire rob Ms. Molina Noda of her Sixth
         Amendment right to select an impartial jury.

         “Voir dire plays a critical function in assuring the criminal defendant that

  h[er] Sixth Amendment right to an impartial jury will be honored.” 2 “Demeanor plays




         1.       To ensure everyone’s safety, Ms. Molina Noda respectfully requests the witnesses and
  potential jurors be instructed to remove their masks and wear a transparent face shield.
          2.      Rosales-Lopez v. United States, 451 U.S. 182, 188, 101 S. Ct. 1629, 1634 (1981)
  (alternation in original) (citing Connors v. United States, 158 U.S. 408, 413 (1895).

                                                   1
Case 1:21-cr-20087-CMA Document 56 Entered on FLSD Docket 08/16/2021 Page 2 of 7




  a fundamental role not only in determining juror credibility, but also in simply

  understanding what a potential juror is saying.” 3 The Supreme Court has recognized

  this truism since 1878. Ms. Molina Noda requests she be afforded the same rights as

  every criminal defendant before her: the ability to examine juror demeanor and facial

  expressions to ensure her Sixth Amendment right to an impartial jury is honored. 4

         Due to the COVID-19 pandemic, everyone in the Courthouse must wear a

  mask. 5 This includes potential jurors. This necessary safety precaution carries

  important Sixth Amendment implications. A criminal defendant's right to be tried

  by an impartial jury of her peers is designed “to prevent oppression by the

  Government.” 6 Compromising this process can transform juries from a check on

  governmental power to “ready weapons for officials to oppress[] those accused

  individuals. . . .” 7

         Voir dire and the exercise of peremptory challenges assure impartiality. 8

  During voir dire, the criminal defendant can “reach conclusions as to impartiality and

  credibility by relying on [her] own evaluations of demeanor evidence and of responses

  to questions.” 9 Courts around the country have recognized that evaluation of facial




          3.      Teasley v. Warden, Macon State Prison, 978 F.3d 1349, 1357 (11th Cir. 2020) (Brasher,
  J.) (quoting Reynolds v. United States, 98 U.S. 145, 156–57, (1878)).
         4.      Reynolds v. United States, 98 U.S. 145, 156–57, (1878).
         5.      See S. Dist. Fla: COVID-19 Notices, available at https://www.flsd.uscourts.gov/ (last
  accessed Aug. 15, 2021) (advising everyone entering the courthouse must be masked).
         6.      Duncan v. State of La., 391 U.S. 145, 155-56 (1968).
         7.      Akins v. Texas, 325 U.S. 398, 408 (1945) (Murphy, J., dissenting).
         8.       Connors v. United States, 158 U.S. 408 (1895).
         9.      Rosales-Lopez v. United States, 451 U.S. 182, 188 (1981) (collecting cases).

                                                    2
Case 1:21-cr-20087-CMA Document 56 Entered on FLSD Docket 08/16/2021 Page 3 of 7




  expressions and demeanor are an appropriate and necessary consideration during

  voir dire. 10 Indeed, “[t]he manner of the juror while testifying is oftentimes more

  indicative of the real character of his opinion than his words.” The same is true in

  Ms. Molina Noda’s case.

          Potential jurors in Ms. Molina Noda’s trial will appear masked for jury

  selection making their physical expressions, facial expressions, and related body

  language more difficult to perceive. As the government has acknowledged, 11 the

  masks will impair Ms. Molina Noda’s “evaluat[ions] of demeanor evidence and of

  responses to questions.” 12 Thus, to safeguard her Sixth Amendment right to an

  impartial jury, Ms. Molina Noda requests that during voir dire jurors remove their

  masks and be provided clear face shields so that counsel can effectively evaluate each

  juror’s demeanor.


  II.     Allowing government witnesses to testify masked violates Ms. Molina
          Noda’s right to confrontation.




           10.     See, e.g., Pemberthy v. Beyer, 19 F.3d 857, 872 (3d Cir. 1994) (facial expressions basis
  for striking juror); United States v. Williams, 264 F.3d 561, 571 (5th Cir.2001) (prospective juror was
  appropriately struck after government alleged juror smiled at the defendant); United States v. Melton,
  883 F.2d 336, 338 (5th Cir.1989) (upholding peremptory strike where juror chewed gum during voir
  dire); United States v. McMath, 559 F.3d 657, 665 (7th Cir. 2009) (facial expressions); United States v.
  Atkins, 25 F.3d 1401, 1406 (8th Cir.1994) (juror made “funny face” when asked if filing false claim
  should be a crime); Reynolds v. Benefield, 931 F.2d 506, 512 (8th Cir.), cert. denied, 501 U.S. 1204
  (1991); Barfield v. Orange County, 911 F.2d 644, 648 (11th Cir.1990) (hostile body language and facial
  expressions), cert. denied, 500 U.S. 954 (1991).
          11.      In August 2020, in another case, the government conceded that “masks will impair the
  ability of the Court and counsel to observe the jurors’ facial expressions [and a] mask requirement may
  infringe on Defendant’s Sixth Amendment right to an impartial jury.” United States v. Crittenden,
  2020 WL 4917733, *8 (M.D.Ga. Aug. 21, 2020).
          12.     Rosales-Lopez v. United States, 451 U.S. 182, 188 (1981) (collecting cases).

                                                     3
Case 1:21-cr-20087-CMA Document 56 Entered on FLSD Docket 08/16/2021 Page 4 of 7




        The Sixth Amendment guarantees “the right [of the criminal defendant] to be

  confronted with the witnesses against him.” 13 Confrontation is a “bedrock procedural

  guarantee.” 14 It “provides two types of protections for a criminal defendant: [T]he

  right physically to face those who testify against him [or her], and the right to conduct

  cross-examination.” 15

        [T]he [Confrontation] Clause's ultimate goal is to ensure reliability of
        evidence, but it is a procedural rather than a substantive guarantee. It
        commands, not that evidence be reliable, but that reliability be assessed
        in a particular manner: by testing in crucible of cross-examination. The
        Clause thus reflects a judgment, not only about the desirability of
        reliable evidence (a point on which there could be little dissent), but
        about how reliability can best be determined. 16

        Ms. Molina Noda has a right not just to hear the witnesses’ testimony, but also

  to see their facial expressions and demeanor. As does the jury. Cross-examination is

  “the principal means by which the believability of a witness and the truth of his

  testimony are tested.” 17 Confrontation encompasses the right “to expose to the jury

  the facts from which jurors, as the sole triers of fact and credibility, could

  appropriately draw inferences relating to the reliability of the witness.” 18




        13.    Sixth Amend., U.S. Const.
        14.    Crawford v. Washington, 541 U.S. 36, 42 (2004) (Scalia, J.).
        15.    Coy v. Iowa, 487 U.S. 1012, 1017 (1988).
        16.    Crawford v. Washington, 541 U.S. 36, 61 (2004) (Scalia, J.).
        17.    Davis v. Alaska, 415 U.S. 308, 316 (1974).
        18.    Davis v. Alaska, 415 U.S. at 318.

                                                   4
Case 1:21-cr-20087-CMA Document 56 Entered on FLSD Docket 08/16/2021 Page 5 of 7




        The criminal defendant is entitled to meaningful cross-examination. 19 Cross-

  examination is meaningful when the jury can look upon the testifying witness at trial

  and “judge by his demeanor upon the stand and the manner in which he gives his

  testimony whether he is worthy of belief.” 20 Unquestionably, facial expression and

  demeanor are part of this calculus.

        Ms. Molina Noda respectfully requests this Court to order the witnesses who

  testify to remove their face masks, or to wear transparent face shields, so that she

  may have a meaningful opportunity to confront, and cross examine the witnesses

  against her as guaranteed by the Sixth Amendment.                      Ms. Molina Noda is not

  insensitive to the health and safety concerns implicated by asking potentially

  unvaccinated witnesses to testify maskless. However, Confrontation “may not be

  disregarded at our convenience. . . .” 21 “The purpose of enshrining this protection in

  the Constitution was to assure that none of the many policy interests from time to

  time . . . could overcome a defendant's right to face his or her accusers in court.” 22

  Precisely so here.

        Undersigned counsel conferred with counsel for the government, who oppose

  this motion.




        19.      California v. Green, 399 U.S. 149, 158 (1970).
        20.      California v. Green, 399 U.S. 149, 158 (1970).
        21.      Bullcoming v. New Mexico, 564 U.S. 647, 655 (2011).
        22.      Maryland v. Craig, 497 U.S. 836, 859-60 (1990) (Scalia, J., dissenting).

                                                    5
Case 1:21-cr-20087-CMA Document 56 Entered on FLSD Docket 08/16/2021 Page 6 of 7




                                    CONCLUSION

        For the reasons stated above, Ms. Molina Noda respectfully requests the

  Court enter an order directing prospective jurors to remove their masks during voir

  dire and witnesses to do the same while testifying.



                                         Respectfully submitted,

                                         MICHAEL CARUSO
                                         FEDERAL PUBLIC DEFENDER

                            By:    /s/ Kirsten R. Nelson
                                        Kirsten R. Nelson
                                        Assistant Federal Public Defender
                                        Florida Special A No.: A5502543
                                        150 W. Flagler Street, Suite 1700
                                        Miami, Florida 33130-1556
                                        Tel: (305) 530-7000
                                        E-mail: kirsten_nelson@fd.org




                                            6
Case 1:21-cr-20087-CMA Document 56 Entered on FLSD Docket 08/16/2021 Page 7 of 7




                             CERTIFICATE OF SERVICE

        I HEREBY certify that on August 16, 2021, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

  document is being served this day on all counsel of record or pro se parties identified

  in the manner specified, either via transmission of Notices of Electronic Filing

  generated by CM/ECF or in some other authorized manner for those counsel or

  parties who are not authorized to receive electronically Notices of Electronic Filing.



                                          /s/ Kirsten R. Nelson




                                             7
